TRANSFER AGENT AND SHAREHOLDER SERVICES AGREEMENT THIS AGREEMENT is made as of this 16th day of April, 2010, by and between THE EMPIRE BUILDER TAX FREE BOND FUND (the "Trust"), a Massachusetts business trust having its principal place of business at 546 Fifth Avenue, 7th Floor, New York New York, 10036, and ULTIMUS FUND SOLUTIONS, LLC ("Ultimus"), a limited liability company organized under the laws of the State of Ohio and having its principal place of business at 225 Pictoria Drive, Suite 450, Cincinnati, Ohio 45246. WHEREAS, the Trust is an open-end management investment company registered under the Investment Company Act of 1940, as amended (the “1940 Act”); and WHEREAS, the Trust desires that Ultimus perform certain transfer agent and shareholder services for each series of the Trust, listed on Schedule A attached hereto and made part of this Agreement, as such Schedule A may be amended from time to time (individually referred to herein as the "Portfolio" and collectively as the "Portfolios"); and WHEREAS, Ultimus is willing to perform such services on the terms and conditions set forth in this Agreement; NOW, THEREFORE, in consideration of the mutual premises and covenants herein set forth, the parties agree as follows: 1. RETENTION OF ULTIMUS. The Trust hereby retains Ultimus to furnish the Trust with the transfer agent and shareholder services as set forth below.Ultimus hereby accepts such employment to perform such duties. (a) Shareholder Transactions (i) Process shareholder purchase and redemption orders in accordance with conditions set forth in the Trust’s prospectus. (ii) Set up account information, including address, dividend option, taxpayer identification numbers and wire instructions. (iii) Issue confirmations in compliance with Rule 10b-10 under the Securities Exchange Act of 1934, as amended (the “1934 Act”). (iv) Issue periodic statements for shareholders. (v) Process transfers and exchanges. (vi) Act as a service agent and process dividend payments, including the purchase of new shares, through dividend reimbursement. (vii) Record the issuance of shares and maintain pursuant to Rule17Ad-10(e) of the 1934 Act a record of the total number of shares of each Portfolio which are authorized, based upon data provided to it by the Trust, and issued and outstanding. (viii) Perform such services as are required to comply with Rules 17a-24 and 17Ad-17 of the 1934 Act (the “Lost Shareholder Rules”). (ix) Administer and/or perform all other customary services of a transfer agent. (b) Shareholder Information Services (i) Make information available to shareholder servicing unit and other remote access units regarding trade date, share price, current holdings, yields, and dividend information. (ii) Produce detailed history of transactions through duplicate or special order statements upon request. (iii) Provide mailing labels for distribution of financial reports, prospectuses, proxy statements or marketing material to current shareholders. (iv) Respond as appropriate to all inquiries and communications from shareholders relating to shareholder accounts. (c) Compliance Reporting (i) Provide reports to the Securities and Exchange Commission (the “SEC”) and the states in which the Portfolios are registered. (ii) Prepare and distribute appropriate Internal Revenue Service forms for shareholder income and capital gains. (iii) Issue tax withholding reports to the Internal Revenue Service. (d) Dealer/Load Processing (if applicable) (i) Provide reports for tracking rights of accumulation and purchases made under a Letter of Intent. (ii) Account for separation of shareholder investments from transaction sale charges for purchase of Portfolio shares. (iii) Calculate fees due under Rule 12b-1 plans for distribution and marketing expenses. (iv) Track sales and commission statistics by dealer and provide for payment of commissions on direct shareholder purchases in a load Portfolio. (e) Shareholder Account Maintenance (i) Maintain all shareholder records for each account in each Portfolio. 2 (ii) Issue customer statements on scheduled cycle, providing duplicate second and third party copies if required. (iii) Record shareholder account information changes. (iv) Maintain account documentation files for each shareholder. Ultimus shall perform such other services for the Trust that are mutually agreed upon by the parties from time to time either at no additional fees or for such reasonable and customary fees as are mutually agreed upon by the parties; provided, however that the Trust may retain third parties to perform such other services.Such services may include performing internal audit examination; mailing the annual reports of the Portfolios; preparing an annual list of shareholders; and mailing notices of shareholders’ meetings, proxies and proxy statements, for all of which the Trust will pay Ultimus’ out-of-pocket expenses. 2. SUBCONTRACTING. Ultimus may, at its expense and, upon at least 60 days’ advance written notice to the Trust, subcontract with any entity or person concerning the provision of the services contemplated hereunder; provided, however, that Ultimus shall not be relieved of any of its obligations under this Agreement by the appointment of such subcontractor and provided further, that Ultimus shall be responsible, to the extent provided in Section 7 hereof, for all acts of such subcontractor as if such acts were its own. 3. COMPENSATION OF ULTIMUS. The Trust shall pay for the services to be provided by Ultimus under this Agreement in accordance with, and in the manner set forth in, Schedule B attached hereto, as such Schedule may be amended from time to time. If this Agreement becomes effective subsequent to the first day of a month or terminates before the last day of a month, Ultimus’ compensation for that part of the month in which the Agreement is in effect shall be prorated in a manner consistent with the calculation of the fees as set forth above.Payment of Ultimus’ compensation for the preceding month shall be made promptly. 4. REIMBURSEMENT OF EXPENSES. In addition to paying Ultimus the fees described in Schedule B attached hereto, the Trust agrees to reimburse Ultimus for its reasonable out-of-pocket expenses in providing services hereunder, including without limitation the following: (a) All freight and other delivery and bonding charges incurred by Ultimus in delivering materials to and from the
